Citation Nr: 1213104	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-16 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a prostate disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The claim on appeal was certified to the Board as a claim of service connection for prostatitis.  The United States Court of Appeals for Veterans Claims (Court) has addressed the scope of filed claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that a claim is not limited to the diagnosis identified by a claimant.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including:  (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  Id. at 5.  In the Veteran's case, the evidence shows that he has been diagnosed at times with prostatitis and benign prostatic hyperplasia (BPH), both of which appear to have accounted for his described symptoms.  Therefore, the issue is best characterized as a claim of service connection for a prostate disorder and has been titled as such on the cover page.  

In addition, in adjudicating the claim, the RO considered whether a prostate disability was associated with the Veteran' presumed exposure to herbicide agents while serving in Vietnam.  The Veteran, however, does not allege that a current prostate disability is due to exposure to herbicides.  Rather, he contends that it is directly incurred during service.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Board finds it necessary to remand the claim to the agency of original jurisdiction (AOJ) for additional development.

The Board notes that VA will make reasonable efforts to obtain relevant records from private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  Additionally, a claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from private medical care providers.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).

Records were requested and obtained from the Veteran's private treating physician, Dr. T. Caldwell.  The records show treatment for prostate problems.  A March 1998 record indicates that the Veteran had been receiving treatment for prostate problems from a Dr. Wilcox and a Dr. Scheinberg.  Records from these two private physicians may contain evidence relevant to the Veteran's claim.  As records have not yet been requested from Dr. Wilcox or Dr. Scheinberg, the Board finds that the claim must be remanded to allow for the AOJ to make arrangements to request and obtain the records.  Moreover, it appears that the Veteran receives regular treatment from Dr. Caldwell.  In light of the remand, a record request for more recent treatment records should be made to Dr. Caldwell.

In regards to the claim, the Veteran contends that he has a prostate disorder related to his active military service.  Specifically, he states that he was treated for prostatitis in field hospitals during service while he was stationed in the Republic of Vietnam.  The Veteran recalls experiencing recurrent prostate problems since that time.  He maintains that any current prostate disorder, particularly prostatitis, is related to the in-service treatment.

The Veteran's service treatment records support his statements regarding in-service treatment.  A March 1971 record notes that the Veteran had a history of a prostate infection in Vietnam approximately eight months earlier.  Additionally, his DD-214 documents that he was awarded the Combat Infantryman Badge.  Thus, although there is no additional service documentation of treatment for a prostate infection in Vietnam, such undocumented treatment for prostate problems at field hospitals is consistent with the circumstances, conditions, and hardships of the Veteran's combat service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  Therefore, in-service treatment for prostate problems is established.

A current disability is a necessary element of a service connection claim.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As noted in the introduction, the evidence shows that the Veteran has been diagnosed with two prostate disorders-prostatitis and BPH.

As to BPH, records from Dr. Caldwell show that the Veteran has had BPH as recently as February 2007.  In November 2007, the Veteran underwent VA examination in connection with the claim.  The examiner diagnosed the Veteran with BPH and gave the opinion that the Veteran's BPH is less likely as not caused by or a result of the treatment for prostate problems in service.  Although the examiner provided a medical opinion on the matter, the examiner did not provide any rationale for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  Therefore, the Board finds that a remand is also necessary to schedule the Veteran for another VA examination to obtain an adequate medical opinion as to whether the Veteran's BPH is attributable to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).

With respect to prostatitis, the evidence currently of record indicates that the Veteran does not have prostatitis.  The November 2007 VA examiner found that the Veteran did not have "acute" prostatitis at the time of the examination.  Records from Dr. Caldwell contain a diagnosis of chronic prostatitis, but these records pertain to a time period prior to when the Veteran filed the claim.  Although there must be sufficient evidence of a current disability, the Court has held that the current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A claimant may be granted service connection even though the claimed disability resolves prior to VA's adjudication of the claim.  Id. 

In this regard, the Veteran's representative cited to internet research that indicates that what appear to be separate episodes of prostatitis are merely flare-ups of a chronic disease.  Therefore, the prospective examiner should also address whether the Veteran in fact has chronic prostatitis or has had chronic prostatitis at any point during the pendency of the claim that has resolved.

Accordingly, this case is REMANDED for the following actions:

1.  Request the Veteran's treatment records from Dr. Wilcox and Dr. Scheinberg and associate the records with the claims folder.  Obtain a release from the Veteran as necessary.
 
2.  Request the Veteran's more recent treatment records (since February 2007) from Dr. Caldwell and associate the records with the claims folder.  Obtain a release from the Veteran as necessary.

3.  Notify the Veteran of the results of the record requests.  If records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for a VA examination for the purpose of determining the etiology of the Veteran's prostate disorder.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  Prior to the examination, the claims folder must be made available to the examiner for review.  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  The examiner shall set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.

The examiner should offer an opinion as to the following:

(a) What is the Veteran's current diagnosed prostate disorder?  Does he have chronic prostatitis or has he had chronic prostatitis at any point since the initiation of the current claim that has resolved?

(b) Is it at least as likely as not (50 percent probability or greater) that any identified prostate disorder is due to treatment for a prostate infection during combat service in Vietnam or is otherwise related to active military service?

5.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

